Citation Nr: 1410495	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-49 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

Following the most recent supplemental statement of the case in February 2013, the Veteran submitted an additional medical record and a VA Form 21-4142.  The newly submitted evidence was not accompanied by a waiver of RO consideration.  Nevertheless, because the Veteran's claim must be remanded for reasons explained below, the Veteran will have an additional opportunity for consideration of that evidence by the agency of the original jurisdiction (AOJ).  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (Board is prohibited from considering evidence submitted after a final RO adjudication without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the veteran's waiver).

The underlying question of service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for diabetes mellitus was last denied on November 29, 2006, and the Veteran did not appeal that decision.

2.  Evidence received since the last final November 2006 decision is new, relates to an unestablished fact necessary to the issue of service connection for diabetes mellitus, and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The RO's November 2006 denial of service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

2.  Evidence received since the last final November 2006 decision is new and material, and the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for diabetes mellitus, no further discussion of VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  




II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC), whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In May 2002, the Veteran filed a claim for service connection for diabetes mellitus.  In an August 2002 rating decision, the RO denied service connection, finding that there was no documentation of exposure to herbicides during service.  The Veteran did not file a notice of disagreement (NOD), and the August 2002 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

In July 2006, the Veteran requested that the previously denied service connection claim be reopened.  In a November 2006 rating decision, the RO reopened the Veteran's claim, but denied service connection on the merits, finding that there was no documentation of exposure to herbicides during service.  The Veteran did not file an NOD, and the November 2006 decision became final.  See id. 

The Veteran subsequently attempted to reopen the claim in October 2008.  

Evidence received since the November 2006 decision consists of private treatment records, government records, internet articles, and statements from the Veteran, to include his June 2013 Travel Board hearing testimony.

A June 2011 private treatment record contains a diagnosis of "[d]iabetes since 1976."   This evidence is new, as it was not considered by the RO in November 2006.  The evidence is also material because it is supporting evidence of a nexus between a current disability and military service.   In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for diabetes mellitus is warranted.






ORDER

New and material evidence has been received to reopen a claim for service connection for diabetes mellitus; to this limited extent, the appeal of this issue is granted.


REMAND

The Board finds further development is necessary in order to determine the etiology of the Veteran's diabetes mellitus, to include whether such is related to his claimed in-service exposure to herbicides.

The Veteran contends that he was exposed to Agent Orange while he was stationed at the Gulfport Naval Station in Gulfport, Mississippi.  During the June 2013 hearing, the Veteran testified that he was an engineering aide for the 20th Naval Construction Regiment and that he was exposed to contaminated soil as a result of his duties, which included drafting, field survey, and soil analysis.  

The Veteran's DD 214 shows that his military occupational specialty (MOS) was that of draftsman.   

STRs show that the Veteran was diagnosed with mild anemia in April 1977.  

Several post-service treatment records from the Veteran's primary care physician show that the Veteran developed diabetes in 1992.  However, a September 2011 private treatment record contains a diagnosis of "[d]iabetes since 1976."

During the June 2013 hearing, the Veteran testified that his personal physician had indicated that the in-service anemia triggered his diabetes.

As the evidence indicates that the Veteran's diabetes mellitus may be associated with service, remand is required for a medical opinion regarding any nexus to service.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA must follow the evidentiary procedures located in the VA Adjudication Procedure Manual (Manual or M21-1MR) that are applicable to the Veteran's claim.  See Campbell v. Gover, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated to comply with pertinent Manual provisions and remanding for such compliance); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to satisfy its duty to assist when it failed to remand for compliance with the evidentiary development called for in M21-1MR). 

The procedures in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.n apply when the Veteran alleges exposure to herbicides in a location other than Vietnam, Thailand, or the demilitarized zone in Korea.  The RO first is directed to ask the Veteran for the approximate dates, location, and nature of his alleged exposure.  If the Veteran timely responds within 30 days, then the RO is instructed to email the Veteran's description of his alleged exposure to the Compensation and Pension (C&P) Service and request a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used as alleged.  If the C&P Service does not confirm that herbicides were used as alleged, or if the Veteran did not provide timely information regarding his exposure, the RO shall refer the case to the Joint Services Records Research Center.  M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.n. 

The Board acknowledges that the Veteran did not respond to an August 2006 letter that asked him to provide information as to when, where, and how he was exposed to Agent Orange.  However, a December 2008 statement contains some of the requested information.  No indication exists in the claims file that the RO attempted to comply with any of the prescribed Manual procedures after receiving this information, despite directives contained in an internal September 2009 email.  The Veteran's claim therefore must be remanded to the RO so that this required evidentiary development may be performed. 

Accordingly, the case is REMANDED for the following action:

1. Comply with the evidentiary development procedures in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.n as cited in the narrative section of this remand regarding the Veteran's claim of herbicide exposure while stationed in Gulfport during his active service. 

2. After the above development has been completed and all reports associated with the claims file, schedule an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's diabetes mellitus.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  The examiner is requested take notice of any determination of whether herbicide exposure during the Veteran's military service has been confirmed.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus is related to or had its onset during active service, to include specifically his claimed in-service herbicide exposure.  In offering any opinion, the examiner must consider all lay statements of record regarding the incurrence of the Veteran's diabetes mellitus, the April 1977 service treatment record, and all relevant post-service treatment records, to include the June 2011 record from Kidney & Hypertension Associates.  

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the claim on appeal in light of all information or evidence received, including the new evidence received from the Veteran's representative in January 2014.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


